DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
Claims 1-10 and 12 are currently pending in the above identified application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0155772 to Wong in view of US Pub. No. 2005/0136775 to Tanaka.
Regarding claims 1-6 and 12, Wong teaches a multi-layer substrate for a premoistened wipe (wet sheet) comprising at least one reservoir layer (inner layer) and at least on surface contact layer (outer layers) and a liquid composition (chemical solution as a cleaning agent) impregnated into the multi-layer substrate (Wong, abstract, para 0007-0017).  Wong teaches a first reservoir layer having a basis weight of at least 5 gsm and being from about 5% to about 100% of hydrophilic fibers (Id., para 0008-0009), encompassing an inner layer being a hydrophilic inner layer consisting of hydrophilic fibers.  Wong teaches a first surface contacting layer having a basis weight of at least 5 gsm and comprising from about 5% to about 1000% by weight hydrophobic fibers (Id., para 00123-0014), encompassing outer layer which consist of hydrophobic fiber.  Wong teaches a first surface contact layer, a second surface contact layer, and a reservoir layer positioned between the first and second surface contact layers (Id., para 0049), reading on outer layers which are respectively arranged on a front surface and a back surface of the substrate (wet sheet).  Wong teaches suitable hydrophilic fiber being cellulosic fibers (Id., para 0033).  Wong teaches the substrate can have four layers (Id., para 0052).  The additional fourth layer corresponds to the inner layer in conjunction with the reservoir layer.  Wong teaches the total weight of the reservoir layer(s) is from about 10% to about 95% of the total basis weight of the multi-layer substrate (Id., para 0011).  Wong teaches the surface contacting layer(s) being from about 10% to about 95% of the total basis weight of the multi-layer substrate (Id., para 0015).  Therefore, the weight of the inner layers of Wong overlaps with the claimed range of the inner layer occupying 20 to 70% of the total mass of the wet sheet for cleaning excluding the chemical solution.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Wong teaches an embodiment that has a reservoir layer with a basis weight of 29.0 gsm and overall substrate basis weight of 70 gsm (Id., para 0177).
Wong does not explicitly teach the hydrophilic cellulosic fiber including and does not appear to explicitly teach an inner hydrophobic layer consisting of hydrophobic fibers as the fourth layer.
However, Tanaka teaches a wipe comprising topsheet a liquid retaining member and a through-air bonded nonwoven fabric between the topsheet and the liquid retaining member that provides a cushioning property and functions to adjust ooze out of the topsheet (Tanaka, abstract, para 0016, 0020-0021).  Tanaka teaches the through-air bonded nonwoven having a basis weight of 10 to 50 g/m2 and consisting essentially of synthetic resin fiber such as polyethylene fibers, polypropylene fibers, polyethylene terephthalate fibers, or bicomponent synthetic fibers and not containing water-swellable fibers (Id., para 0054), reading on the sheet being hydrophobic and consisting of hydrophobic fibers.  Additionally, Tanaka teaches the liquid retaining member being formed of hydrophilic material including pulp fibers (Id., par 0052) and teaches that water swellable fiber including cellulosic fibers such as rayon, cotton, and pulp (Id., para 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the substrate of Wong, wherein the cellulosic hydrophilic fibers are pulp fibers are taught by Tanaka, motivated by the desire of using conventionally known hydrophilic cellulosic fibers predictably suitable for use in liquid retaining/liquid reservoir in wipe applications.   Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the substrate of Wong, wherein the fourth inner layer is the through-air bonded layer of Tanaka, motivated by the desire of using conventionally known inner layer predictably suitable for use in multilayered wet wipe applications and to provide cushioning property that function to adjust ooze out of the topsheet (outer layer) of the wipe.  A reservoir layer of pulp fibers having a basis weight of 29 gsm, with a through-air bonded nonwoven of Tanaka having basis weight from 10-50 gsm, maps to the inner layer being 39 to 79 gsm and the inner layer including pulp by 36.7 wt% to 74.4 wt%.  If the nonwoven of Tanaka is added to the 70 gsm substrate of Wong, the inner layer occupies 48.8% to 65.8% of a total mass of the wet sheet.  While the reference does not specifically teach the claimed range of inner layer including pulp by 50 wt% or more and has a grammage of 20 to 75 gsm, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the pulp amount and basis weight of the layers making up the inner layer, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 2, the prior art combination teaches suitable hydrophobic fibers being polyethylene terephthalate (Wong, para 0034).   The prior art combination teaches an embodiment using polyethylene terephthalate (PET) fiber having a linear density of 6.0 dpf (Id., para 0177).
Regarding claims 3-6, the prior art combination teaches a variety of bonding technologies can be in the multi-layer substrate, including jetlaced and hydroentangled (water-jet interlacing, claims 4&6), to combine the various layer of the substrate (Wong, para 0054), reading on the substrate further comprising an interlaced part where the outer layers and the inner layer are interlaced (claims 3&5). 
Regarding claim 12, the prior art combination teaches the multi-layer substrate being comprises of at least two layers, including multiple surface contacting layers and reservoir layers and having two layers, three layers, four layers, and so on (Wong, para 0052, 0008, 0012), which encompasses having multiple layers of each functional type and reads on a plurality of the hydrophilic fiber inner layers and a plurality of the hydrophobic fiber inner layers.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Tanaka, as applied to claims 1-6 and 12 above, further in view of USPN 6,013,349 to Takeuchi.
Regarding claims 7-10, the prior art combination teaches the use of jetlacing and hydroentanglement (water-jet interlacing, claim 10) to combine the various layer of the substrate (Wong, para 0054), which would result in interlaced parts where the outer layers and the inner layer are interlaced together.  
The prior art combination does not explicitly teach there being non-interlaced parts where the outer layers and the inner layer are not interlaced together.
However, Takeuchi teaches a wiping sheet for wet and dry use comprising an absorbent core interposed between a top sheet and bottom that are bonded together on bonding lines (Takeuchi, abstract, col. 1 lines 5-9).  Takeuchi teaches the sheet has an Takeuchi teaches the top sheet and bottom sheet having interlaced fibers as well as interlaced  areas and non-interlaced, specifically by applying water jets (water-jet interlacing/hydroentanglement) (Takeuchi, col. 5 lines 25-53), reading on the sheet further comprising an interlaced part where the outer layers and the inner layer are interlaced and non-interlaced parts where the outer layers and the inner layer are not interlaced together.  Takeuchi teaches the fiber tend to fluff in the non-interlaced fiber areas (Takeuchi, col. 5 lines 34-53), reading on a fiber density of the outer layers in the non-interlaced parts being lower than a fiber density of the outer layers in the interlaced parts (claim 8).  Takeuchi teaches the fibers tends to fluff in the non-interlaced fiber areas, such fluffed fibers can tangle and remove fine dust resulting in a sheet suitable for wiping off stain and dust (Id., col. 5 lines 38-44).  Takeuchi further teaches if too much fibers are fluffed, alternatively, the strength of the resulting wiping sheet is deteriorated (Id., col. 5 lines 44-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the multi-layer substrate (wipe) of the prior art combination, wherein the substrate has interlaced parts and non-interlaced parts as taught by Takeuchi, motivated by the desire of using conventionally known bonding method using water jets predictably suitable for use in multilayered wipes and to ensure there are portions of fluff that can tangle and remove fine dust, resulting in a wipe suitable for wiping off stain and dust.
Regarding claim 9, the prior art combination teaches the fibers tends to fluff in the non-interlaced fiber areas, such fluffed fibers can tangle and remove fine dust resulting in a sheet suitable for wiping off stain and dust.  The prior art combination further teaches if too much fibers are fluffed, alternatively, the strength of the resulting wiping sheet is deteriorated.  Therefore, the prior art combination establishes the amount of fibers fluffed, i.e. area of fiber present in the non-interlaced fibers, and fibers not fluffed, i.e. area of fiber in the interlaced area influence the strength of the wiping sheet and the ability of the sheet to tangle and remove fine dust thereby being suitable to wiping of stain and dust.  As the area of interlaced fiber decreases, the strength of the wiping sheet deteriorates as well.  As the area of non-interlaced fiber, or fluffed fibers, increases, the ability to remove fine dust and stains increases.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the non-interlaced fiber areas and interlaced fiber areas since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to adjust and vary the interlaced area to predictably influence the strength of the wiping sheet and the ability to remove dust and stains, as taught by Takeuchi.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789